Court of Appeals
                                 First District of Texas
                                         BILL OF COSTS

                                          No. 01-16-00890-CV

                                       Praise Deliverance Church

                                                   v.

                               Jelinis, LLC and Hreal Companyy, LLC

             NO. 1080764 IN THE CO CIVIL CT AT LAW NO 3 OF HARRIS COUNTY



   TYPE OF FEE             CHARGES             PAID/DUE               STATUS                 PAID BY
     MT FEE                  $15.00           11/02/2017               E-PAID                   ANT
   RPT RECORD                $110.70          11/17/2016                PAID                    ANT
   CLK RECORD                $251.00          11/16/2016                PAID                    ANT
      FILING                 $175.00          11/15/2016               E-PAID                   ANT
STATEWIDE EFILING            $30.00           11/15/2016               E-PAID                   ANT


  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $581.70.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.
IN TESTIMONY WHEREOF, witness my
hand and the seal of the Court of Appeals for the
First District of Texas, this 25th day of May, 2018.